DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/18/2022.	
3.	Claims 1-8, 10-11 are pending. Claims 1-3 are under examination on the merits. Claims 1, 4, 7, 10 are amended. Claim 9 is previously cancelled. Claims 4-8, 10-11 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive, thus claims 1-3 stand rejected as set forth in Office action dated 10/15/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Pub. No. 2003/0216261 A1, hereinafter “”261”) in view of Devisetty et al. (US Pub. No. 2013/0053244 A1, hereinafter “”244”).

Regarding claims 1-3: “261 teaches a plant-activating agent composition comprising (A) a C12-19 mono-alcohol, (B) a C20-30 mono-alcohol (Page 1, [0019]), and (C) at least one selected from the group consisting of a surfactant (Page 2, [0028]) including sun blocking agent (Page 2, 
However, “244 teaches suspension composition (Page 2, [0018])  comprising: b) about 0.1% of silicone as antifoam (Page 7, [0105]), (c) about 2% of tristyrylphenol ethoxylate such as Soprophor (Page 6, [0093]; Page 6, [0095]), (d)  about 5% of propylene glycol (Page 3, [0037]; Page 3, [0040]-[0041]; Page 9, Table 3), (e) about 0.5% of potassium sorbate (Page 5, [0087]), (f) about 0.5% of sodium benzoate (Page 5, [0084]; Page 5, [0086]), (g) about 0.1% of xanthan gum (Page 7, [0104]), and (h) about 1% of sodium lignosulphonate (Page 6, [0101]-[0102]) including sun blocking agent (Page 3, [0037]; Page 7, [0103]) with benefit to provide concentrated, stable and efficacious, and cost effective S-(+)-Abscisic acid suspension compositions for commercial seed treatment, foliar, drench, in-furrow and sprench (foliar spray and soil drench) applications. The compositions incorporate low Volatile Organic Compounds (VOC) to meet both environmental and regulatory requirements. The compositions are not injurious to germinating seedlings and are suitable for treating seed in commercial seed treaters (Page 3, [0030]).  
In an analogous art of plant growth regulator compositions, and methods of preparation,  and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a plant-activating agent composition by “261, so as to include silicone, tristyrylphenol ethoxylate, potassium sorbate, sodium benzoate, and sodium lignosulphonate as taught by “244, and would have been motivated to do so with reasonable expectation that this would result in providing concentrated, stable and efficacious, and cost effective S-(+)-Abscisic acid suspension compositions for commercial seed treatment, foliar, drench, in-furrow and sprench (foliar spray and soil drench) 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Devisetty et al. (US Pub. No. 2013/0053244 A1, hereinafter “”244”) in view of Hayashi et al. (US Pub. No. 2003/0216261 A1, hereinafter “”261”). 

Regarding claims 1-3: “244 teaches suspension composition (Page 2, [0018]) comprising: b) about 0.1% of silicone as antifoam (Page 7, [0105]), (c) about 2% of tristyryl phenol ethoxylate such as Soprophor (Page 6, [0093]; Page 6, [0095]), (d)  about 5% of propylene glycol (Page 3, [0037]; Page 3, [0040]-[0041]; Page 9, Table 3), (e) about 0.5% of potassium sorbate (Page 5, [0087]), (f) about 0.5% of sodium benzoate (Page 5, [0084]; Page 5, [0086]), (g) about 0.1% of xanthan gum (Page 7, [0104]), and (h) about 1% of sodium lignosulphonate (Page 6, [0101]-[0102]) including sun blocking agent (Page 3, [0037]; Page 7, [0103]). “244 does not expressly teach a mono-alcohol having 12 to 24 carbon atoms, propylene glycol, and xanthan gum.  
However, “261 teaches a plant-activating agent composition comprising (A) a C12-19 mono-alcohol, (B) a C20-30 mono-alcohol (Page 1, [0019]), and (C) at least one selected from the 
In an analogous art of plant growth regulator compositions, and methods of preparation,  and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a plant-activating agent composition by “244, so as to include a mono-alcohol having 12 to 24 carbon atoms, propylene glycol, and xanthan gum as taught by “261 and would have been motivated to do so with reasonable expectation that this would result in providing a plant-activating agent which can activate a plant effectively and give a liquid preparation stable in storage for a long time as suggested by “261 (Page 1, [0008[). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
9.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive,
It is noted that Examiner’s response is previously presented on 10/15/2021 and will be repeated again for the sake of brevity.

The Examiner respectfully disagrees. The Examiner agrees that Applicant’s proffered evidence of declaration under 37 CFR 1.132, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 26, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
It is unclear as 1) how the series of prototype stearyl alcohol formulation of ME, SC-P, SC-A, and F-25 are prepared (i.e., the amount of ingredient of (a)-(h) used are missing), as 2) really unexpected or whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The declaration should include a description of precisely what was tested. It must include both the invention as claimed, and the closest prior art.  A description of all of the test conditions such as test results should be clearly indicated. The results must include both the results of the test performed on the invention as claimed, and the results of the test performed on the closest prior art, an analysis of the test results. Furthermore, the comparison must be under the substantially the same conditions except for the novel features of the invention, and  precisely what was done should be recited in the declaration, e.g., the actual steps carried out, the materials employed, and the results obtained should be spelled out. Nothing concerning the work relied upon should be left to conjecture. It is noted that the burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b).  See also Ex parte Gelles, 22 USPQ2d 1318 (Bd. Pat. App. & Inter. 1992), and such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. 

In response to Applicant’s argument that Hayashi “261 teaches a plant-activating agent composition comprising (A) a C12-19 mono-alcohol and (B) a C20-30 mono-alcohol. Thus, there is a mixture of 2 separate mono-alcohol with different numbers of carbons. Additionally, Devisetty “244 teaches a composition containing Abscisic acid (which is NOT a mono-alcohol) and (9) nine other different components. Therefore, the combination fails to teach the specific 
The Examiner respectfully disagrees. The present claim “comprising” language leaves the claim open for the inclusion of unspecified ingredients such as mixture of 2 separate mono-alcohol with different numbers of carbons even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  “261 teaches a plant-activating agent composition comprising (A) a C12-19 mono-alcohol, (B) a C20-30 mono-alcohol (Page 1, [0019]), and (C) at least one selected from the group consisting of a surfactant (Page 2, [0028]) including sun blocking agent (Page 2, [0033]), a fertilizer component (Page 3, [0041]), a chelating agent (Page 3, [0043]), and thickener such as  xanthane gum , and propylene glycol alginic acid ester (Page 3, [0044]), wherein all the gradients having different parts by weight (Page 3, [0045]). “261 does not expressly teach silicone, tristyrylphenol ethoxylate, potassium sorbate, sodium benzoate, and sodium lignosulphonate.
However, “244 teaches suspension composition (Page 2, [0018])  comprising: b) about 0.1% of silicone as antifoam (Page 7, [0105]), (c) about 2% of tristyrylphenol ethoxylate such as Soprophor (Page 6, [0093]; Page 6, [0095]), (d)  about 5% of propylene glycol (Page 3, [0037]; Page 3, [0040]-[0041]; Page 9, Table 3), (e) about 0.5% of potassium sorbate (Page 5, [0087]), 
It is noted that the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).  In this case, nevertheless, the combination of “261 in view of “244  is deemed to teach the composition as the recited claimed. In an analogous art of plant growth regulator compositions, and methods of preparation,  and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a plant-activating agent composition by “261, so as to include silicone, tristyrylphenol ethoxylate, potassium sorbate, sodium benzoate, and sodium lignosulphonate.as In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus, Applicant's arguments attacking the references individually are unpersuasive of reversible error in the rejection when the rejection is based on a combination of references. See In re Keller, 642 F.2d at 426. Applicant's remaining arguments, including reasonable expectation of success, are similar to those discussed supra and unpersuasive for failure to provide factual evidence to show that a skilled artisan would not reasonably expect the combined composition to be successful, arguing that "244 in claims rejection over “261 in view of “244 or “261 in claims rejection over “244 in view of “261 does not remedy the absence of evidence ... that supports a finding of predictability/reasonable expectation of success.

In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product and show the product is actually different from and unexpectedly better than the teachings of the references. No evidence by the way of declaration in this regard has been presented.

10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 




/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/09/2022